Citation Nr: 1339219	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected dental disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from December 1957 to December 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a hearing at the RO in April 2011; a transcript of the hearing is of record.  

The issues of entitlement to service connection for a dental disorder for treatment purposes, prostate cancer, a back disorder, and a right knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a clarifying medical opinion.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Veteran asserts that his dental disability prevents him from chewing and digesting his food properly which caused his gastrointestinal disorders.  In a March 2010 statement, a private examiner stated that the Veteran was being treated for chronic gastrointestinal reflux.  The examiner concluded that the issues may surround his history of dental misalignment.

In a July 2013 report, a VA examiner concluded that from a dental standpoint, it was not likely that a finding of gastritis was secondary to the dental trauma incurred in service. An August 2013 report of VA examination reflects a diagnosis of nonulcer dyspepsia.  The examiner opined that the nonulcer dyspepsia was not due to military service because there was no evidence based literature that nonulcer dyspepsia occurs secondary to dental trauma.

In an August 2013 statement, a private examiner stated that the Veteran is under long-standing medical care for dysphagia and had been on medications for this chronic condition.  The examiner noted that the Veteran has difficulty with food intake and has chronic gastrointestinal reflux.  Noting the Veteran's belief that his digestive disorder was related to his now service-connected dental disorder, the examiner concluded "it is my opinion, with regard to my best medical judgment that his chronic condition is more likely than not related to the traumatic events that occurred during his military service."

In this case, an addendum opinion is needed with a more thorough supporting rationale as to whether the Veteran's gastrointestinal disorders, diagnosed as nonulcer dyspepsia, gastrointestinal reflux, and dsyphagia, were caused or aggravated by the service-connected dental disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines an examination is required, such an examination shall be provided.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorders, diagnosed as nonulcer dyspepsia, gastrointestinal reflux, and dysphagia were caused or aggravated by his service-connected dental disability.  If the examiner finds that the disorders were aggravated by the dental disability, or any residuals or complications thereof, the examiner must provide an opinion regarding the baseline level of severity of the gastrointestinal disorders prior to onset of aggravation.

The examiner must include specific discussion of any conflicting evidence of record, namely, March 2010 and August 2013 statements from the private examiner which indicates that the gastrointestinal disorder was caused by or aggravated by the Veteran's dental disorder.  The examiner must also address the Veteran's assertions that the dental disorder led to an inability to chew and digest food properly.

2.  Review the VA examiner's report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

